EXHIBIT 10.55

THE PNC FINANCIAL SERVICES GROUP, INC.

EXECUTIVE INCENTIVE AWARD PLAN

(as amended and restated effective as of January 1, 2017)

 

1. GENERAL PURPOSES OF PLAN

The PNC Financial Services Group, Inc. Executive Incentive Award Plan is
designed to (i) assist the Corporation and its Subsidiaries in attracting,
motivating, and retaining the senior executive officers most critical to the
long-term success of the Corporation and its Subsidiaries, (ii) promote the
alignment of their interests with those of the Corporation’s shareholders and
(iii) enable the Corporation to pay annual bonuses which are based upon the
achievement of specified levels of performance.

It is intended that the payments under this Plan qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code,
and that the Plan be operated so that the Corporation may take a full tax
deduction for such payments. If any provision of this Plan or any payments under
this Plan would otherwise frustrate or conflict with this intent, the provision
will be interpreted and deemed amended so as to avoid this conflict.

 

2. DEFINITIONS

Terms not otherwise defined herein will have the following meanings:

 

  2.1 “Award” means an award granted under the Plan that, subject to the terms
hereof and such terms as may be specified by the Committee in accordance with
the Plan, provides a Participant with an opportunity to receive an Award Payment
for an Award Period, subject to and in accordance with Sections 5 and 6 of the
Plan.

 

  2.2 “Award Payment” means the amount payable to a Participant for a given
Award Period in respect of an Award.

 

  2.3 “Award Period” means the Corporation’s fiscal year, except to the extent
the Committee determines otherwise, provided that the last day of an Award
Period must be the last day of the Corporation’s fiscal year.

 

  2.4 “Board” means the Board of Directors of the Corporation.

 

  2.5 “Committee” means the Board committee designated by the Board to establish
and administer the Plan as provided herein; provided, however, that the
Committee will have two or more members and each member of the Committee will be
an “outside director” as defined for purposes of Section 162(m) of the Internal
Revenue Code. Unless otherwise determined by the Board, the Committee will be
the Personnel and Compensation Committee of the Board.

 

1



--------------------------------------------------------------------------------

  2.6 “Corporation” means The PNC Financial Services Group, Inc. and its
successors and assigns and any corporation that acquires substantially all of
its assets.

 

  2.7 “Incentive Income” means the consolidated net income of the Corporation,
adjusted to add back income taxes, and further adjusted for the impact of any
item for which such impact was the result of a change in tax law for the impact
of discontinued operations, acquisition costs and merger integration costs, and
for the impact of the Corporation’s obligation to fund BlackRock long-term
incentive programs (including both charges or credits for the mark-to-market of
the obligation and gains or losses on the transfer of shares in satisfaction of
such obligation).

All of the preceding terms, other than merger integration costs, will have the
meanings assigned to such terms in accordance with generally accepted accounting
principles accepted in the United States of America (“GAAP”). “Merger
integration costs” will mean amounts identified as such by the Corporation in
publicly-disclosed financial information.

Where the Plan requires that Incentive Income be determined for an Award Period
that consists of other than one full fiscal year, Incentive Income for that
Award Period will be calculated based on Incentive Income for the full quarters
within that Award Period only.

 

  2.8 “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder.

 

  2.9 “Participant” means an employee of PNC or one of its Subsidiaries who is
eligible to receive an Award, subject to the terms of the Plan.

 

  2.10 “Plan” means The PNC Financial Services Group, Inc. Executive Incentive
Award Plan, which is the Plan set forth in this document, as amended from time
to time.

 

  2.11 “Subsidiary” means a corporation of which at least 50% of the total
combined voting power of all classes of stock is owned by the Corporation either
directly or through one or more other subsidiaries.

 

3. ADMINISTRATION; DELEGATION

Subject to the express provisions of the Plan, the Committee will have plenary
authority to:

 

      i. interpret the Plan;

 

     ii. prescribe, amend and rescind rules and regulations relating to the
Plan, and

 

    iii. make all other determinations deemed necessary, appropriate or
advisable for the administration of the Plan, including, but not limited to,
determinations regarding whether to make Awards, the terms of all Awards, the
Participants who receive Awards, the time or times at which Award grants are
made, the Award Period to which each Award relates, and the actual dollar amount
of any Award Payments.

Any determinations or actions made or taken by the Committee pursuant to this
authority will be final, conclusive and binding on the Participant and any other
person having or claiming an interest under an Award or the Plan.

The Board or the Committee may, in its discretion, authorize the Chief Executive
Officer of the Corporation or another person or persons to act on its behalf
except with respect to matters relating to such Chief Executive Officer or such
other person or persons or which are required to be certified by the Committee
under the Plan or in order to satisfy the requirements of the performance-based
compensation exception under Section 162(m) of the Internal Revenue Code and the
regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

4. ELIGIBILITY

Participants for each Award Period will be identified by the Committee in
accordance with Section 5.1. Participants may be identified in terms of position
or title held, or base salary paid, during the applicable Award Period, or by
such other means as the Committee may deem appropriate.

Unless otherwise determined by the Committee, a Participant must still be an
employee of the Corporation or one of its Subsidiaries on the last day of an
Award Period in order to be eligible to receive an Award Payment with respect to
that Award Period.

 

5. AWARDS; TERMS OF AWARDS

 

  5.1 Participants. The Committee will, in writing, not later than the earlier
of (i) 90 days after the commencement of an Award Period or (ii) the expiration
of 25% of the Award Period (or such other date as may be required or permitted
under applicable regulations under Section 162(m) of the Internal Revenue Code):
(a) designate the Participants or class of Participants who are eligible to
receive an Award for that Award Period; (b) specify the period to be covered by
that Award Period, in accordance with Section 5.2; and (c) establish an Award
for each Participant with respect to that Award Period, in accordance with
Section 5.3.

 

  5.2 Award Periods. The Committee will establish the period to be covered by
each Award Period in accordance with Section 5.1. An Award Period may cover a
full fiscal year or may cover a shorter or longer period; however, no Award
Period may be less than one full fiscal quarter, and an Award Period shall, in
all cases, end on the last day of the Corporation’s fiscal year.

 

  5.3 Awards. The Committee will establish an Award for each Participant with
respect to each Award Period in accordance with Section 5.1. An Award will be
expressed as the opportunity to receive a dollar-denominated Award Payment of a
specified percentage of the Incentive Income for that Award Period.

For each Award Period, the dollar-denominated Award Payment opportunity for each
Participant will consist of 0.2% of the Incentive Income for that Award Period.
The maximum amount that a Participant may receive pursuant to the terms of any
Award in respect of any Award Period is a dollar-denominated Award Payment equal
to 0.2% of the Incentive Income for that Award Period.

 

6. CERTIFICATION; AWARD PAYMENTS

 

  6.1 Certification. As soon as reasonably practicable following the end of an
Award Period, but in all events prior to the payment of any Award Payments, the
Committee will certify in writing the achievement of Incentive Income for that
Award Period and the amount of the maximum Award Payment for each Participant in
respect of each Award for that Award Period.

In performing such computation, the Committee may rely upon financial statements
supplied by the Corporation’s officers, provided that the Committee believes
such statements to have been prepared in accordance with U.S. generally accepted
accounting principles, as applicable.

 

  6.2 Award Payments. As soon as practicable following the Committee’s
completion of the actions specified in Section 6.1, the Committee will:
(a) certify in writing the amount of the dollar- denominated Award Payment, if
any, to be paid to each Participant for that Award Period, which may not exceed
the maximum amount certified pursuant to Section 6.1 but which may be reduced by
the Committee in the exercise of its discretion to reduce pursuant to
Section 6.3; and

(b) authorize the Corporation to pay the Award Payment to each Participant in
accordance with the terms and conditions of the Plan and the applicable Award.

 

3



--------------------------------------------------------------------------------

  6.3 Committee Discretion to Reduce. The Committee may, in its sole discretion,
determine not to pay an Award Payment or to reduce an Award Payment under the
terms of the Award without the consent of a Participant.

 

  6.4 Termination of Employment. Unless otherwise determined by the Committee,
no Award Payment will be paid to a Participant unless the Participant is
employed by the Corporation or a Subsidiary as of the date of payment.

 

  6.5 Withholding. Award Payments payable hereunder will be subject to
applicable federal, state and local withholding taxes and other applicable
withholding in accordance with the Corporation’s payroll practices as in effect
from time to time.

 

  6.6 Deferrals. The Committee may require the deferral of payment of all or a
portion of an Award Payment subject to such terms and conditions as it may
determine, and, if so permitted by the Committee, a Participant may, pursuant to
any deferred compensation plan of the Corporation, defer the payment of all or a
portion of an Award Payment provided that (1) any additional amounts credited to
such deferred amounts will be based either on a reasonable rate of interest or
the actual rate of return of one or more predetermined investments specified by
the Committee or pursuant to the terms of such deferred compensation plan and
(2) both the terms of the deferral or the deferred compensation plan, as
applicable, and the election by the Participant to defer, if applicable, comply
with Section 409A of the Internal Revenue Code and any other then applicable
provisions governing such deferrals.

 

7. TRANSFERABILITY

Awards hereunder will not be subject to the claims of creditors and may not be
assigned, alternated, transferred or encumbered in any way other than by will or
pursuant to the laws of descent and distribution.

 

8. TERMINATION OR AMENDMENT

The Board or the Committee may amend, modify or terminate the Plan in any
respect at any time without the consent of the Participants.

 

9. EFFECTIVE DATE; TERM OF THE PLAN

The Plan was first effective as of January 1, 1996 and was subsequently amended
and restated effective as of January 1, 2007. The Plan, as amended and restated,
will be effective as of January 1, 2017 for Award Periods beginning with fiscal
year 2017.

The effective date of any amendment to the Plan will be the date specified by
the Board or the Committee, as applicable.

The Plan, as amended and restated as of January 1, 2017, will remain in effect,
unless terminated earlier by the Board or the Committee pursuant to Section 8.
No Awards may be made under the Plan after its termination, provided that
termination of the Plan will not affect any Awards granted prior to termination
of the Plan, and such Awards will continue to be subject to the terms of the
Plan notwithstanding termination of the Plan.

 

4



--------------------------------------------------------------------------------

10. INDEMNIFICATION OF COMMITTEE

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, each of the members of the Committee
and its delegates will be indemnified by the Corporation against the reasonable
expenses, including attorneys’ fees, actually and reasonably incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan or
any Award made hereunder; and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit or proceeding to the maximum extent permitted by law.

 

11. SECTION 409A COMPLIANCE.

To the extent any Award granted under the Plan either qualifies for an exemption
from the requirements of, or is subject to, Section 409A of the Internal Revenue
Code, the Plan and the Award will be interpreted such that the Award qualifies
for an exemption or, if Section 409A of the Internal Revenue Code is applicable,
in accordance with Section 409A of the Internal Revenue Code and other
interpretive guidance issued thereunder, including regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan, in the event that the Committee determines that any Award may be
subject to Section 409A of the Internal Revenue Code, the Committee may adopt
such amendments to the Plan or the applicable Award or adopt policies and
procedures or take any other action or actions, including an action or amendment
with retroactive effect, that the Committee determines is necessary or
appropriate to (i) exempt the Award from the application of Section 409A of the
Internal Revenue Code or (ii) comply with the requirements of Section 409A of
the Internal Revenue Code. Any Award that provides for a payment to any
Participant who is a “specified employee” of deferred compensation subject to
Internal Revenue Code Section 409A(a)(2) and that becomes payable or is
accelerated upon such Participant’s separation from service shall not be made on
or before the date which is six months following such Participant’s separation
from service (or, if earlier, such Participant’s death). If a grant under the
Plan is subject to Section 409A of the Internal Revenue Code, then (i) unless
the grant agreement specifies otherwise, each installment payment shall be
treated as a separate payment for purposes of Section 409A of the Internal
Revenue Code, and (ii) in no event shall a Participant, directly or indirectly,
designate the calendar year in which a distribution is made except as permitted
in accordance with Section 409A of the Internal Revenue Code. In any case, a
Participant shall be solely liable for the satisfaction of all taxes and
penalties that may be imposed on a Participant in connection with the Plan and
grants hereunder (including any taxes, interest and/or penalties under
Section 409A of the Internal Revenue Code), and neither the Corporation nor any
of its affiliates shall have any obligation to indemnify or otherwise hold a
Participant harmless from any or all of such taxes, interest and/or penalties.

 

12. FORFEITURE.

Each Participant agrees to reimburse the Corporation with respect to any Award
granted under the Plan to the extent required by any clawback, adjustment or
recoupment policy of the Corporation now in effect or as may be adopted by the
Corporation from time to time as required by Section 304 of the Sarbanes-Oxley
Act of 2002, Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or as otherwise required by applicable law or regulation. By
accepting Awards under the Plan, Participants agree and acknowledge that they
are obligated to cooperate with, and provide any and all assistance necessary
to, the Corporation to recover or recoup any Award or amounts paid under the
Plan subject to clawback pursuant to such law, government regulation, stock
exchange listing requirement or Corporation policy. Such cooperation and
assistance shall include, but is not limited to, executing, completing and
submitting any documentation necessary to recover or recoup any Award or amounts
paid under the Plan from a Participant’s accounts, or pending or future
compensation or Awards.

 

5



--------------------------------------------------------------------------------

13. GENERAL PROVISIONS

 

  13.1 The establishment of the Plan will not confer upon any Participant any
legal or equitable right against the Corporation or any Subsidiary, except as
expressly provided in the Plan.

 

  13.2 The Plan does not constitute an inducement or consideration for the
employment or retention of any Participant, nor is it a contract of employment
or retention for a specific term between the Corporation, or any Subsidiary, and
any Participant. Participation in the Plan will not give a Participant any right
to be retained in the service of the Corporation or any Subsidiary as an
employee or otherwise.

 

  13.3 Nothing contained in this Plan will prevent the Board or Committee from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

  13.4 The Plan will be governed, construed and administered in accordance with
the laws of the Commonwealth of Pennsylvania, without reference to its conflict
of laws provision.

 

6